{¶ 27} I agree that there was competent, credible evidence to support the finding of the Ohio Court of Claims that former representative Shirley Smith acted with ill-will toward the Cleveland Police Officers in question. On that basis alone, Ohio law strips her of governmental immunity.
 {¶ 28} I strongly feel that we, as a court, should address what to me is a clearly mistaken ruling by the Ohio Court of Claims that Shirley Smith was acting outside the scope of her employment as a state representative. Shirley Smith represented a predominantly African-American district. The relationship between the African-American community and the local police department in Cleveland is complex and sometimes *Page 17 
tense. Perhaps this is related to a history of mistreatment in the deep south by law enforcement personnel who simply stood by when African Americans were mistreated or even lynched. Perhaps this is related to times in the deep south when some law enforcement personnel actively helped the Klu Klux Klan. Perhaps this is related to images of Rodney King being beaten senseless in Los Angeles.
 {¶ 29} The simple facts are that a 15 year old adolescent was shot ten times at close range and quickly died from his wounds. Only three people were in the room. The young man who was shot repeatedly is dead. We cannot know his version of what happened. The two police officers who shot him both claimed that they acted in self-defense. They are the only ones who can tell a version of what happened and provide evidence in a court of law.
 {¶ 30} I am old enough to recall the days when riots erupted in the major metropolitan area of the state. I would far prefer to have African-American leaders vent their frustration and concern about police shooting a young African American then return to the days when such events resulted in widespread rioting and looting.
 {¶ 31} As a leader in the African-American community and a state representative representing a predominantly African-American district, Shirley Smith was not manifestly outside the scope of her employment or official responsibilities when she wrote a letter to individuals such as the Cuyahoga County Prosecuting Attorney presenting her view of what happened and asking that those in positions of authority take action.
 {¶ 32} The Ohio Court of Claims simply got it wrong on this issue, relying on irrelevancies such as the fact that the shooting did not occur in then Representative Smith's own district and that Shirley Smith asked someone else to help her draft the letter. *Page 18 
Elected officials have the right, and even the obligation, to address issues of general concern. Elected officials have the right to have others help them draft their speeches and correspondence. Neither takes governmental leaders manifestly outside the scope of their employment or official responsibilities. I believe that we, as a court, should clearly address these issues. I regret that the majority opinion does not, compelling this separate concurrence. *Page 1